         Case 1:20-cr-00508-VEC Document 33
                                         32 Filed 07/20/21
                                                  07/19/21 Page 1 of 2
                                                                     1




                           MEMO ENDORSED
                                            July 19, 2021

VIA ECF
Honorable Valerie E. Caproni
                                                                     USDC SDNY
United States District Judge
                                                                     DOCUMENT
Southern District of New York
                                                                     ELECTRONICALLY FILED
40 Foley Square
                                                                     DOC #:
New York, NY 10007
                                                                     DATE FILED: 7/20/2021

Re:    United States v. Robert Gonzalez
       20 Cr. 508 (VEC)


Dear Judge Caproni,

       I write to request that the Court adjourn the oral argument currently scheduled for
Thursday, July 22, 2021 in the above-captioned case for approximately three weeks.
Undersigned counsel will be leaving the country the morning of July 22, returning August 8 (I
was hoping that my departure date might get moved back, but as of this morning, Britain still
requires quarantine for vaccinated foreigners). As such, I ask the Court to adjourn the
conference to any date after my return.

       The government by Assistant United States Attorney Brandon Harper consents to this
request.

       Given the pending motions, we believe that time will be excluded under the Speedy Trial
Act between now and the newly-selected date, and in the event it is not already excluded, we
consent to the exclusion of time.

       Thank you for your consideration.

Respectfully submitted,

/s/
Sylvie Levine
Counsel for Mr. Gonzalez
    Case 1:20-cr-00508-VEC Document 33 Filed 07/20/21 Page 2 of 2




Application GRANTED. Oral argument is adjourned to August 10, 2021 at 2:30 p.m. The
hearing will be held in person in Courtroom 443. Members of the public may attend by dialing
(888) 363-4749, using the access code 3121171 and the security code 0508. Any recording or
retransmission of the hearing is prohibited.

In light of the logistical difficulties created by the COVID-19 pandemic, pursuant to18 U.S.C. §
3161(h)(7)(A), the period of time between July 22, 2021 and August 10, 2021, is excluded under
the Speedy Trial Act. The Court finds that the ends of justice served by accommodating those
logistical difficulties outweigh the Defendant’s and the public’s interests in a speedy trial.


SO ORDERED.



                                    7/20/2021
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
